Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 1 of 11

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ENERGY POLICY ADVOCATES
170 S. Lincoln Street
Suite 150
Spokane, WA 99201
Plaintiff,

V. Case No. 1:21-cv-2025
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460

Nee ee (wow ow oa

Defendant.
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Plaintiff ENERGY POLICY ADVOCATES for its complaint against Defendant UNITED
STATES ENVIRONMENTAL PROTECTION AGENCY, alleges as follows:

1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq.
for declaratory, injunctive, and other relief, seeking immediate processing and release of
agency records responsive to Plaintiff's request following the Environmental Protection
Agency’s failure to comply with the express terms of FOIA, and to fulfill its obligation to
make a “determination” as that term is defined in Citizens for Responsible Ethics in
Washington v. Federal Election Commission, 711 F.3d 180, 816 (D.C. Cir. 2013).

PARTIES

2. Plaintiff Energy Policy Advocates (“EPA”) is a non-profit organization incorporated in the
State of Washington and dedicated to transparency and open government. Energy Policy
Advocates uses state and federal open records laws to inform the public on the operations of

government including private influences on government policymaking and other actions.
Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 2 of 11

. Defendant United States Environmental Protection Agency (“USEPA,” or “the Agency”)
is a federal agency within the meaning of FOIA, 5 U.S.C. § 552(f)(1). The Agency has
possession, custody, and control of records responsive to Plaintiff's FOIA request.
JURISDICTION AND VENUE

. This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.
. Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).
. EPA is not required to further pursue administrative remedies before seeking relief in this
Court because the Defendant has failed to make a timely “determination” as that term is
defined in CREW v. FEC, 711 F.3d 180, 188 (D.C. Cir. 2013).
. Further, EPA has no obligation to exhaust administrative remedies with respect to its
request for expedited processing of its FOIA request. See, e.g, Citizens Jor Responsibility
& Ethics in Wash. v. U.S. Dept. of Justice, 436 F. Supp. 3d 354, 359 (D.D.C. 2020)
(citing various other cases and holding that the statutory text of FOIA relieves plaintiffs
of any exhaustion requirement).

ENERGY POLICY ADVOCATES’ FOIA REQUEST
. Plaintiff submitted the FOIA request to Defendant that is at issue in this case via
Defendant’s online FOIA portal on April 9, 2021. The FOIA request sought certain
described correspondence of an EPA employee (Joseph Goffman) to or from or
mentioning a former Agency Administrator who now works elsewhere in the Biden
Administration, fee waiver, and expedited processing of the request, citing to FOIA and
Agency regulations.
. Specifically, Plaintiff sought all electronic correspondence sent to or from Acting

Assistant Administrator for Air Joseph Goffman that was also sent to or from, or
10.

11.

12.

13.

Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 3 of 11

mentions, anywhere, the White House’s “National Climate Advisor” Gina McCarthy, that
also includes, anywhere, “CO2”, “NAAQS”, “GHG”, and/or “Paris”, from January 21,
2021 until the date Defendant processed the request.

Although Plaintiff states on information and belief that the Biden Administration has
never submitted the required paperwork to seek Senate confirmation for Mr. Goffman as
Assistant Administrator, as the current Acting Assistant Administrator for Air Mr.
Goffman is in charge of major EPA regulatory initiatives covering those aforementioned
subject matters.

Some of these matters are the subject of litigation recently filed by state attorneys general
against the Environmental Protection Agency. The public record suggests that Mr.
Goffman should have disclosed his prior relationships and been recused from
involvement with any settlement discussions relating to such matters. See, e.g., Brief of
Energy Policy Advocates as Amicus Curiae in Support of Respondent USEPA, State of
New York et al. V. US EPA, DC Cir. Case No. 21-1028, Consolidated with Case No. 21-
1060.

Mr. Goffman’s work on these issues is of great and immediate public interest, and has
already been the subject of media coverage.

The requested records will inform the public of the level of work on certain named issues
by two senior Executive Branch political appointees both of whom carry substantial
conflicts given their immediate-past employment. These include both Defendant’s Acting
Assistant Administrator for Air, Mr. Goffman (who, public records show, provided
counsel to state attorneys general adverse to the Agency in litigation on key issues now

under Goffman’s portfolio with the Agency), and White House advisor and former
14.

15.

16.

17.

18.

Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 4 of 11

Agency Administrator Gina McCarthy (who also worked directly for a party that is
adverse in litigation to the Agency on many issues including those which are the
substantive subjects of the request at issue in this matter). The taxpayer deserves to know
what the records show without further delay.

Defendant received the request on the same day it was transmitted and assigned it
tracking number 2021-003647.

Plaintiff explicitly requested that its processing be expedited pursuant to 40 CFR
2.104(f)(1)(i1), citing to both the urgent need to inform the public of actual or alleged
federal government activity, and Energy Policy Advocates’ ability to inform the public.
On April 12, 2021, Defendant denied Plaintiff's request for expedited processing, stating
“[w]hile your application does speak to an urgency to inform the public and the
requester’s ability to inform the public, it does not speak to any expectation that lack of
expedited treatment would pose an imminent threat to the life or physical safety of an
individual. Thus, you request does not contain the information required to support a
finding that you request meets either of these criteria. Therefore, your request for
expedited processing is denied.”

By this reply, Defendant applied only half of the applicable test for such treatment, and
wrongfully denied the Plaintiff expedited processing of its request.

The Environmental Protection Agency’s regulations provide for expedited treatment if
the request involves a “compelling need” defined as “[c]ircumstances in which the lack
of expedited treatment could reasonably be expected to pose an imminent threat to the
life or physical safety of an individual; or... [a]n urgency to inform the public about an

actual or alleged Federal government activity, if the information is requested by a person
19.

20.

21.

22.

23%

24.

2D.

Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 5 of 11

primarily engaged in disseminating information to the public.” 40 CFR 2.104(f)(1)@), (i)
(emphasis added).

The “compelling need” determination does not require both an imminent threat to the life
or physical safety of an individual and an urgency to inform the public about an actual or
alleged Federal government activity, but instead requires only a showing of one or the
other enumerated requirements.

Defendant’s decision that both elements are necessary for expedited processing or,
alternatively, to ignore and refuse to apply the second scenario to Plaintiffs request, is
arbitrary and capricious and violates the FOIA.

On April 19, 2021, Defendant denied Plaintiff's request for fee waiver, made in the
alternative including on the basis that Plaintiff is recognized by several federal agencies
as a “media outlet” for FOIA purposes.

Plaintiff is a media outlet for FOIA’s purposes. The individual signatory on the request is
also a radio journalist.

As Plaintiff informed Defendant in the request at issue here, other federal agencies have
acknowledged Plaintiff's status as a media outlet (e.g., Securities & Exchange
Commission Request No. 21-00769-FOIA; Department of the Interior Request No. DOI-
OS-2021-003335).

On April 12, 2021 and again on 28, 2021, Defendant wrote Plaintiff to state that its
“request was assigned for processing,” but failed to provide Plaintiff with a substantive
response.

On May 28, 2021, Defendant wrote Plaintiff to state that “The Office of Air and

Radiation is processing your request and is requesting an extension until July 9, 2021. As
26.

aie

28.

29.

Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 6 of 11

a result of the request requiring interagency review we will need additional time in order
to process the request. Please confirm the extension. If possible we will provide interim
releases and will close the request prior to July 9. If review requires additional time, we
will reach out as soon as possible to let you know if an additional extension may be
needed.”

On July 20, 2021, Defendant wrote Plaintiff to state that “We recently provided an
interim production and the remaining records we have identified as responsive are
undergoing inter- and intra- agency review. We are requesting an extension of the due
date to Wednesday, September 15th, 2021.”

As of July 27, 2021, Plaintiff has received no interim production or responsive records
from Defendant. Undersigned counsel called the Defendant’s FOIA Officer prior to filing
this suit in an attempt to clarify the discrepancies in Defendant's correspondence, but had
received no response as of the time of this filing.

As of July 27, 2021, the federal government’s FOIAOnline.gov website, which
Defendant uses to log and post requests and productions, shows that “No records have
been released yet.”

The FOIA provides that a requesting party is entitled to a substantive agency

response within twenty working days, including a determination of whether the agency
intends to comply with the request. 5 U.S.C. § 552(a)(6)(A)(i). Within that deadline, the
agency must also “determine and communicate the scope of the documents it intends to
produce and withhold, and the reasons for withholding any documents,” and “inform the
requester that it can appeal whatever portion of” the agency’s “determination” is adverse

to the requestor. CREW v. FEC, 711 F.3d 180, 188 (D.C. Cir. 2013).
30.

SL.

34.

Ss

Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 7 of 11

5 U.S.C.S. § 552(a)(6)(A) prescribes that the 20-day time limit shall not be tolled by the
agency except in two narrow scenarios: The agency may make one request to the
requester for information and toll the 20-day period while it is awaiting such information
that it has reasonably requested from the requester, 5 U.S.C. § 552(a)(6)(A)(ii)(I), and
agencies may also toll the statutory time limit if necessary to clarify with the requester
issues regarding fee assessment. 5 U.S.C. § 52(a)(6)(A)(ii) (ID). In either case, the
agency’s receipt of the requester’s response to the agency’s request for information or
clarification ends the tolling period.

Nonetheless, Defendant has provided no further response.

. Defendant USEPA continues to improperly deny Plaintiff access to agency records in

violation of FOIA and further declines to make the statutorily required “determination”
regarding when the Plaintiff might expect to be granted access to the documents it has

requested.

FIRST CLAIM FOR RELIEF
Request for Expedited Processing

. Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if

fully set forth herein.
Pursuant to 5 U.S.C. § 552(a)(6)(E)(i) and the Agency’s implementing regulations, the
Plaintiff is entitled to expedited processing of its FOIA request as described herein.

Plaintiff is not required to further pursue administrative remedies.
Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 8 of 11

36. Plaintiff asks this Court to enter an order and/or judgment requiring the Defendant to

submit the administrative record! in this matter to the Court within 10 days of filing its

responsive pleading in this matter and setting an expeditious schedule for resolving
Plaintiff's claims related to expedited processing of its request; and/orUSEPA to process
the request in an expedited manner; and/or to enter an order expediting this case pursuant
to the Civil Priorities Act, 28 U.S.C. § 1657(a) and/or the Ferguson v. FBI, 722 F. Supp.
1137, 1144 (S.D.N.Y. 1989) (holding that the “good cause’ provision [of the Civil
Priorities Act should] be liberally construed by the courts in granting requests for

expedited consideration under the Freedom of Information Act.”).

SECOND CLAIM FOR RELIEF
Duty to Produce Records — Declaratory Judgment

37. Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if
fully set forth herein.

38. Plaintiff has sought and been denied production of responsive records reflecting the
conduct of official business

39. Plaintiff has a statutory right to the information it seeks, and Defendant has unlawfully
withheld the information.

40. Plaintiff is not required to further pursue administrative remedies.

41. Plaintiff asks this Court to enter a judgment declaring that:

 

' Under FOIA, judicial review of an agency's decision to grant or deny a request for expedited
processing “shall be based on the record before the agency at the time of the determination.” 5
U.S.C. § 552(a)(6)(E)(iii). Therefore, the Court cannot adjudicate Plaintiffs entitlement to
expedited processing without first requiring the Defendant to submit its administrative record to
the Court.
42.

43.

44.

45.

46.

Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 9 of 11

a. Plaintiff is entitled to records responsive to its FOIA request described above, and
any attachments thereto, but Defendant has failed to provide the records;
b. USEPA’s processing of Plaintiff's FOIA request described above is not in
accordance with the law, and does not satisfy USEPA’s obligations under FOIA;
c. USEPA must now produce records responsive to Plaintiff's request, and must
grant Plaintiff a fee waiver.
THIRD CLAIM FOR RELIEF
Duty to Produce Records — Injunctive Relief
Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if
fully set forth herein.
Plaintiff is entitled to injunctive relief compelling Defendant to produce the records
responsive to the FOIA request described herein at no cost to the Plaintiff.
Plaintiff asks the Court to enter an injunction ordering Defendant to produce to Plaintiff,
within 20 business days of the date of the order, the requested records sought in Plaintiff's
FOIA request described above, and any attachments thereto.
Plaintiff asks the Court to order the Parties to consult regarding withheld documents and
to file a status report to the Court within 30 days after Plaintiff receives the last of the
produced documents, addressing Defendant's preparation of a Vaughn log and a briefing
schedule for resolution of remaining issues associated with Plaintiff's challenges to

USEPA’s withholdings, if any, and any other remaining issues.

FOURTH CLAIM FOR RELIEF
Costs And Fees — Injunctive Relief

Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if

fully set forth herein.
Case 1:21-cv-02025-CRC Document1 Filed 07/27/21 Page 10 of 11

47. Pursuant to 5 U.S.C. § 552(a)(4)(E), the Court may assess against the United States

reasonable attorney fees and other litigation costs reasonably incurred in any case under

this section in which the complainant has substantially prevailed.

48. This Court should enter an injunction or other appropriate order requiring the Defendant

to pay reasonable attorney fees and other litigation costs reasonably incurred in this case.

PRAYER FOR RELIEF

Energy Policy Advocates respectfully requests this Court:

1.

Assume jurisdiction in this matter, and maintain jurisdiction until the Defendant
complies with FOIA and every order of this Court;

Declare Defendant has violated FOIA by failing to provide Plaintiff with the
requested records and failing to notify Plaintiff of a final determination within the
statutory time limit;

Declare the documents sought by the request, as described in the foregoing
paragraphs, are public under 5 U.S.C. § 552 and must be disclosed;

Order Defendant to expeditiously provide the requested records to Plaintiff, at no
cost, within 20 business days of the Court’s order;

Award Plaintiff's attorneys their fees and other litigation costs reasonably incurred
pursuant to 5 U.S.C. § 552(a)(4)(E); and

Grant such other relief as this Court deems just and proper.
Case 1:21-cv-02025-CRC Document 1 Filed 07/27/21 Page 11 of 11

Respectfully submitted this the 27" day of July, 2021,

ENERGY POLICY ADVOCATES
By Counsel:

/s/Matthew D. Hardin

Matthew D. Hardin, D.C. Bar No. 1032711
Hardin Law Office

1725 I Street NW, Suite 300

Washington, DC 20006

Phone: (202) 802-1948

Email: MatthewDHardin@protonmail.com
